DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a combination comprising:” the listed components a) through f). However, it is unclear whether all of the components a) - f) are required, as there is no specific indication.  The term “combination comprising” does not necessarily indicate that all of the listed components are required, as the transitional phrase “comprising” indicates that the “combination” can include components not recited in the claim and still form a “combination” of such component(s) with at least one of the components a)-f).  An appropriate conjunctive such as “and” or “or” would be required to clearly indicate the scope of claim 1.  The remaining claims are rejected for depending on the indefinite claims. 
Claim 6 recites the limitation "said disorders" in claim 4.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, it is assumed that the claim depends on claim 5, not claim 4, for prior art consideration only. An appropriate claim amendment is required to overcome this rejection.  
Also in claim 6, the phrase “in particular” renders the claim indefinite as it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ditchfield (US 20110159123 A1, published on June 30, 2011). 
Given the broadest reasonable interpretation not inconsistent with the present specification, claim 1 is interpreted to include at least one of the components a)-f). See rejection made under 35 U.S.C. 112 (b) above.   
The reference discloses an oral formulation comprising Tribulus terrestris extract, vitamin B1 (thiamine HCL), vitamin B2 (riboflavin), vitamin B6 (pyridoxine HCl), folic acid, vitamin B12 (cyanocobalamin) and magnesium.  See instant claims 1 and 2. 
Claims 5 recites that the composition of claim 1 is “for mitigating woman’s disorders caused by ageing thus ensuring a general well-being”; claim 6 recites the list of specific disorders.  Since the present invention is a product and the said recitation of the disorders in claims 5 and 6 amounts to intended future use rather than structural limitations, the recitations of the claims are considered preambles.  No patentable weight is given.  See MPEP 2111. 02.  
Regarding claim 7, Ditchfield teaches that the ingredients are added to a suitable liquid carrier for oral administration.  

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bourgeois et al. (US 20160095879 A1, published on April 7, 2016) (“Bourgeois” hereunder). 
Bourgeois a dietary, food supplement for enhancing immunity in a subject; the supplement comprising magnesium, zinc, plant extracts and wakame algae (Undaria pinnatifida).  See instant claims 1 and 2. 
Claims 5 recites that the composition of claim 1 is “for mitigating woman’s disorders caused by ageing thus ensuring a general well-being”; claim 6 recites the list of specific disorders.  Since the present invention is a product and the said recitation of the disorders in claims 5 and 6 amounts to intended future use rather than structural limitations, the recitations of the claims are considered preambles. No patentable weight is given.  See MPEP 2111. 02.  
Regarding claim 7, Bourgeois teaches that the ingredients are added to a suitable excipient or carriers.  See [0082]. 
Regarding claim 8, the reference teaches that the composition can be provided in capsules or tablets. See [0079].   

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bezzek (US 8846061 B1, published on September 30, 2014). 
Bezzek discloses a multi-vitamin supplements comprising vitamins and minerals for benefiting individuals suffering from nutritional deficiencies, aging, etc.  The reference teaches an anti-dementia formulation comprising 200 mg Rhodiola and vitamins (B12, B6, B2, B1 etc) and mineral (zinc). See Figures; col. 5, lines 15 - 48.  
Claims 5 recites that the composition of claim 1 is “for mitigating woman’s disorders caused by ageing thus ensuring a general well-being”; claim 6 recites the list of specific disorders.  Since the present invention is a product and the said recitation of the disorders in claims 5 and 6 amounts to intended future use rather than structural limitations, the recitations of the claims are considered preambles.  No patentable weight is given.  See MPEP 2111. 02.  
Regarding claim 8, the reference teaches that the composition can be provided in tablets or granules. See col. 8, lines 18 – 21.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois in view of Bombardelli et al. (US 7128932 B2, published on October 31, 2006) (“Bombardelli” hereunder), Bezzek, and Vieira (US 10967025 B2, filed on June 1, 2017). 
Bourgeois teaches a dietary, food supplement for enhancing immunity in a subject; the supplement comprising magnesium, zinc, plant extracts and wakame algae (Undaria pinnatifida).  The reference further teaches that, a 100 g or 100 ml composition contains 10 - 1000 µg of magnesium; 10 µg-1000 µg of zinc; 6-600 µg of plant extracts; 6-600 µg of Undaria pinnatifida, and 8-800 µg of at least one vitamin such as vitamin B1, B2, B9 (folic acid) and B6.  See Example 6; reference claim 1.    The reference further teaches that the dosage form can be tablets, capsules, liquid or oil solution.  See [0082, 0229]. The reference further teaches that vitamins B-5, -6, -12 and folic acid as well as trace elements such as zinc are essential for optimizing white blood cell production and immune function.  See [0017].  
 	Bourgeois fails to teach Tribulus terrestris.
	Bombardelli teaches that Tribulus terrestris extract is known to induce synthesis of testosterone, a hormone responsible for stimulating sexual desire in both men and women.  The reference teaches dietary, food supplements comprising Tribulus terrestris extract in the form of sachet comprising granules, drink, hard or soft capsules, etc. See Examples.  The dosage forms comprise 250 mg or 125 mg of the extract.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Bourgeois and incorporate to the composition Tribulus terrestris as motivated by Bourgeois.  The skilled artisan would have been motivated to do so, as 1) both references are directed to oral supplements for improving health, and 2) Bombardelli teaches that Tribulus terrestris is useful in stimulating sexual desire in both men and women. Since the compositions of the two references are suitable for incorporating plant extracts and can be formulated into similar forms (capsules, tablet, syrup, drink, etc), the skilled artisan would have had a reasonable expectation of successfully producing a stable and improved supplement which boosts immunity and induces the hormone which stimulates sexual desires in a subject.  

Bourgeois fails to teach Rhodiola. 
Bezzek teaches multi-vitamin supplements comprising vitamins and minerals for benefiting individuals suffering from nutritional deficiencies, aging, etc.  The reference teaches an anti-dementia formulation comprising 200 mg Rhodiola and vitamins (B12, B6, B2, B1 etc) and mineral (zinc). See Figures; col. 5, lines 15 - 48.  The reference further teaches that the extract can be formulated in the form of tablet, granule, syrup or liquid.  See col. 8, lines 18 -21.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Bourgeois and Bombardelli and incorporate to the composition of the combined teachings Rhodiola as motivated by Bezzek.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to nutritional, dietary supplements for improving health and general well-being, and 2) Bezzek teaches that Rhodiola is among anti-dementia components. Since the compositions of the references include overlapping types of minerals and multi-vitamins, and also are suitable for incorporating other plant extracts, the skilled artisan would have had a reasonable expectation of successfully producing a stable and improved supplement which boosts immunity, induces the hormone which stimulates sexual desires and aids in reducing dementia in a subject.  

Bourgeois fails to teach Moringa oleifera. 
Vieira teaches that Moringa oleifera leaves have essential amino acid and rich in minerals (zinc, magnesium, etc.) and vitamins (vitamins A, B, B6, B3, C, D and E) , phytochemicals and , potent antioxidants, anti-inflammatory agents, etc.  See col. 6, lines 5 -41.  Table shows capsules comprising Moringa oleifera leaf powder in an amount of 100 mg or 150 mg, to be administered 2 or 3 per serving.  The reference teaches that the herbal nutraceutical composition reduces oxidative stress, viral and microbial infections and inflammation.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Bourgeois, Bombardelli and Bezzek, and further incorporate to the composition of the combined references Moringa oleifera as motivated by Vieira.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed to nutritional, dietary supplements for improving health and general well-being, and 2) Vieira teaches that Moringa oleifera is among the ingredients effective for reducing oxidative stress, viral/microbial infections and inflammation in a subject.  Since the compositions of the references are suitable for incorporating other plant extracts and formulating into granule or powdery composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable and improved supplement which boosts immunity and induces the hormone which stimulates sexual desires, aids in reducing dementia and provides antioxidative and anti-inflammatory properties.  See instant claims 1-3. 
Claims 5 recites that the composition of claim 1 is “for mitigating woman’s disorders caused by ageing thus ensuring a general well-being”; claim 6 recites the list of specific disorders.  Since the present invention is a product and the said recitation of the disorders in claims 5 and 6 amounts to intended future use rather than structural limitations, the recitations of the claims are considered preambles. No patentable weight is given.  See MPEP 2111. 02.  
Regarding claim 7, Bourgeois teaches that the ingredients are added to a suitable excipient or carriers.  See [0082]. 
Regarding claim 8, Bourgeois teaches that the composition can be provided in capsules or tablets. See [0079].   Bombardelli, Bezzek and Vieira also teaches that the composition can in in the form of solid dosage forms including capsule. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois, Bombardelli, Bezzek, and Vieira as applied to claims 1-3, 5-8 as above, and further in view of Zhang et al. (“Undaria pinnatifida (Wakame): A seaweed with pharmacological properties”, Science International, 2 (2): 32-36, 2014 DOI: 10.17311/sciintl.2014.32.36). 
Claim 4 is directed a composition consisting of the components a)-k) of the present claims 1 and 2. 
Bourgeois teaches active ingredients other than Undaria pinnatifida. 
Zhang teaches that nutritional benefits of consuming Undaria pinnatifida including anti-inflammatory activities, antihypertensive, antioxidant, innate immune stimulating activity, antitumor, antiviral, anti-obesity, and anti-diabetic effects have been well documented. Given the teachings of Bourgeois of a nutritional supplement, selecting Undaria pinnatifida for the documented health benefits would have been prima facie obvious.  
Furthermore, it is well known in patent law that omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144, II, A; Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  In this case, omitting additional active ingredients from Bourgeois would have been obvious if the functions of these actives are not desired.   





Conclusion
No claims are allowed.
Claims 9 and 10 are free of prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.